DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    587
    850
    media_image1.png
    Greyscale
 As shown Fig. 3 of Kim as labeled by examiner above, using BRI, discloses
a first lower electrode 221 (fig. 4) in the blocking area on the substrate and positioned between the first circuit area and the second circuit area; 
a first upper electrode 223 on the first lower electrode and positioned between the first circuit area and the second circuit area, the first upper electrode and the first lower electrode constituting a first capacitor Cgs1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.   20130056736 in view of Noh 20150014635.

    PNG
    media_image2.png
    443
    726
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    587
    850
    media_image1.png
    Greyscale

Regarding claim 1, figs. 3-4 of Kim discloses a display device comprising: 
a substrate 100 (fig. 4) having a display area DA and a peripheral area PA including a first circuit area (as labeled by examiner above), a second circuit area (as labeled by examiner above), and a blocking area (as labeled by examiner above – dotted region which blocks first circuit region from second circuit region and from display region) positioned between the first circuit area and the second circuit area; 
a pixel structure (all PE1 and common voltage is considered as a pixel structure, [par [0081] - first pixel electrode PE1 may receive a common voltage from a common line) in the display area on the substrate; 
a first circuit transistor TFT1 in the first circuit area on the substrate; 
a first lower electrode 221 (fig. 4) in the blocking area on the substrate and positioned between the first circuit area and the second circuit area; 
a first upper electrode 223 on the first lower electrode and positioned between the first circuit area and the second circuit area, the first upper electrode and the first lower electrode constituting a first capacitor Cgs1; and 
a planarization layer 150 on the substrate, the planarization layer having a first opening CT1 (par [0101]) that overlaps the first capacitor in the blocking area.
Kim does not disclose that the display is an organic light emitting diode.

    PNG
    media_image3.png
    446
    520
    media_image3.png
    Greyscale

However, Noh discloses an organic light emitting diode display apparatus because organic light-emitting display apparatus has superior characteristics such as wide viewing angles, excellent contrast, and comparatively shorter response times.
In view of such teaching, it would have been obvious to form a display of Kim into an organic light emitting diode display such as taught by Noh because organic light-emitting display apparatus has superior characteristics such as wide viewing angles, excellent contrast, and comparatively shorter response times.


Regarding claim 2, fig. 3 of Kim discloses wherein the first capacitor and the first circuit transistor define a first circuit structure, and wherein the first circuit structure is in the first circuit area and a first portion of the blocking area.

Regarding claim 3, fig. 2 of Kim discloses wherein the first circuit transistor and the first capacitor are electrically connected to each other.

Regarding claim 4, fig. 4 of Kim discloses further comprising: a pixel defining layer 160 (which defines PE2) on the planarization layer 150, the pixel defining layer having a second opening (open surface of 160 above CT1) that overlaps the first opening CT1 in the blocking area, wherein the first capacitor overlaps the second opening.

Regarding claim 5, fig. 4 of Kim discloses further comprising: a first gate insulating layer 120 between the substrate 100 and the planarization layer 150; a second gate insulating layer 140 on the first gate insulating layer while covering the first lower electrode; and an insulating interlayer (portion of 120 in PA region) on the second gate insulating layer while covering the first upper electrode 221.

Regarding claim 6, fig. 4 of Kim discloses wherein the first opening is configured to expose a top surface of the insulating interlayer positioned in the blocking area, and wherein a width of the first opening is smaller than a width of the second opening (see fig. 4 showing open surface of 160 above CT1 is bigger than CT1 opening).

Regarding claim 7, fig. 4 of Kim disclose wherein the pixel structure includes: a first electrode PE2 on the planarization layer. 
In addition, Fig. 1 of Noh discloses a OLED comprising a first electrode 115 on a planarization layer 113, and a light emitting layer on the first electrode; and a second electrode on the light emitting layer in order to form a OLED.
As such it would have been obvious to form a structure of Kim and Noh further comprising a light emitting layer on the first electrode; and a second electrode on the light emitting layer such as taught by Noh in order to form a OLED.

Regarding claim 8, fig. 4 of Kim discloses wherein the second electrode extends from the display area to the peripheral area to overlap the first opening and the second opening.

Regarding claim 10, fig. 4 of Kim discloses further comprising: a pixel transistor TFT0 between the substrate and the pixel structure, the pixel transistor being electrically connected to the pixel structure, wherein the pixel transistor includes: an active layer in the display area on the substrate; a gate electrode in the display area on the first gate insulating layer; and a source electrode and a drain electrode both in the display area on the insulating interlayer.

Regarding claim 11, fig. 4 of Kim discloses wherein the first lower electrode 221 is positioned on a same layer as the gate electrode GE0.

Regarding claim 13, fig. 3 of Kim discloses further comprising: a second circuit transistor TFT0 in the second circuit area on the substrate; a second lower electrode 225 (which a lower electrode for Cgs2) in the blocking area on the substrate and spaced apart from the first lower electrode; and a second upper electrode 227 on the second lower electrode, the second upper electrode and the second lower electrode constituting a second capacitor (cgs2).

Regarding claim 14, fig. 7A of Kim discloses wherein the second capacitor and the second circuit transistor define a second circuit structure, and wherein the second circuit structure is in the second circuit area and a second portion of the blocking area.

Regarding claim 15, fig. 3 of Kim discloses wherein the second circuit transistor (the third connecting electrode CE3 extends from the gate line GL and gate of second circuit transistor is connected gate line GL – see fig. 1 and par [0109]) and the second capacitor are electrically connected to each other.

Regarding claim 16, Fig. 5A and par [0090] of Kim discloses wherein the first upper electrode 221 is integrally formed with the second upper electrode 221 (formed at the same time).

Regarding claim 17, fig. 1 (showing many pixel part P and as such fig. 1 showing other P which has PE1 and are connected to common voltage) of Kim discloses further comprising: a first pixel transistor TFT0; and a second pixel transistor (another TFT at the bottom of Fig.7A) between the substrate and the pixel structure PE1 and spaced apart from the first pixel transistor, the second pixel transistor being electrically connected to the pixel structure (all PE1 and common voltage line as explained by examiner in rejection of claim 1).

Regarding claim 18, and par [0122] of Kim disclose that the first pixel electrode PE1 is electrically connected to the common line of the gate pattern to receive a voltage from the common line, and as such is one wherein the first circuit structure is configured to generate a gate signal provided to the first pixel transistor, and wherein the second circuit structure is configured to generate a light emission control signal provided to the second pixel transistor because they are connected to common gate line.

Regarding claim 19, fig. 3 (as labeled by examiner) discloses wherein the peripheral area is positioned at a side of the display area, and wherein the first circuit area is adjacent to the display area.

Regarding claim 20, fig. 1 of Noh discloses further comprising: a thin film encapsulation structure 130 on the pixel structure, wherein the thin film encapsulation structure includes: a first inorganic thin film encapsulation layer 133; an organic thin film encapsulation layer 131 on the first inorganic thin film encapsulation layer; and a second inorganic thin film encapsulation layer 134.
Furthermore, par[0046] of Noh disclose that the encapsulation portion 130 is combined with an upper portion of the OLED. The encapsulation portion 130 is formed to protect the intermediate layer 116 or other thin films from external moisture and oxygen.
As such, it would have been obvious to form display of Kim and Noh further comprising extending from the display area to the peripheral area and extending from the display area to the peripheral area on the organic thin film encapsulation layer to provide to protect the intermediate layer 116 or other thin films from external moisture and oxygen in the peripheral area as well.

Allowable Subject Matter
Claims 9 and 12 allowed.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829